NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/16/2019 and 06/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (US 2015/0019703) [“Ludwig”] in view of Catrein et al. (WO 2013/017176 A1) [“Catrein”] in view of Yang et al. (US 2014/0031069) [“Yang”].
Regarding claim 1, Ludwig teaches a method, operational at an application server [Ludwig ¶ 0033, Fig. 3: Application Function (AF) 50 implemented by a third-party application server], comprising: 
obtaining, at the application server, a network access token linked to a device and linked to an application service [Ludwig ¶ 0040, Fig. 3: PCRF 30 sends a response 304 to the AF 50, wherein the response 304 includes the user identity token (i.e. network access token) as determined at step 303 (see also ¶¶ 0038-0039: user identity token related to IP address of UE (i.e. linked to device) and a service corresponding to the session (i.e. linked to application service)].
However, Ludwig does not explicitly disclose creating a downlink data packet destined for the device; mapping the downlink data packet to the network access token; including the network access token in the downlink data packet; and sending the downlink data packet including the network access token to the device via a gateway device.
However, in a similar field of endeavor, Catrein teaches creating a downlink data packet destined for the device; mapping the downlink data packet to the network access token; including the network access token in the downlink data packet [Catrein p. 14, ¶ 1, Fig. 5: CP-Server 505 adds an identifier to at least one data packet of a data packet (here, inclusion of an identifier in a data packet is analogous to mapping said identifier to a packet)]; and 
sending the downlink data packet including the network access token to the device via a gateway device in user-plane traffic [Catrein p. 14, ¶ 1: sequence in a first step 506 the data packet sequence is transferred to the GGSN 504 which transmits packet to SGSN node 502 which transmits packet to MS 501].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a user identity token linking a user equipment with an application service as taught by Ludwig with the method of including a identifier in a downlink packet transmitted from a content provider server to a user device as taught by Catrein.  The motivation to do so would be to allow the operator of a communication network to enable service differentiation and to control the performance experienced by the packet traffic of a certain service and subscriber group [Catrein p. 1, ¶ 2].
However, Ludwig in view of Catrein does not explicitly disclose sending the downlink data packet via a gateway device in user-plane traffic.
However, in a similar field of endeavor, Yang teaches sending the downlink data packet via a gateway device in user-plane traffic [Yang ¶ 0044: application server may send downlink payload data on the user plane to the PGW].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a user identity token linking a user equipment with an application service as taught by Ludwig with the method of transmitting data packets from an application server to a gateway in user-plane traffic.  The motivation to do so would be to allow for the differentiation of control transmissions and data transmissions in a communication system.
Regarding claim 5, Ludwig in view of Catrein in view of Yang teaches the method of claim 1, wherein the network access token is further linked to the application server [Ludwig ¶ 0038: user identity token is provided in response to a request from application function/application server (i.e. access token can be interpreted as linked to a specific request by an application server)].

Regarding claim 6, Ludwig in view of Catrein in view of Yang teaches the method of claim 5, wherein the application service is hosted on the application server [Ludwig ¶ 0033, Fig. 3: Application Function (AF) 50 implemented by a third-party application server].

Regarding claim 7, Ludwig in view of Catrein in view of Yang teaches the method of claim 1, however, Ludwig does not explicitly disclose wherein the network access token is included in one or more of: an Internet Protocol (IP) header, wherein the IP header is an IP Options Field for IPv4; an Internet Protocol (IP) header, wherein the IP header is an IP extension header for IPv6; a Transmission Control Protocol (TCP) header; a Secure Socket Layer (SSL) header; a Transport Layer Security (TLS) record header; a shim header between an Internet Protocol (IP) header and a Transmission Control Protocol/User Datagram Protocol (TCP/UDP) header; and/or a Hypertext Transfer Protocol (HTTP) header.
However, Catrein teaches wherein the network access token is included in one or more of: an Internet Protocol (IP) header, wherein the IP header is an IP Options Field for IPv4; an Internet Protocol (IP) header, wherein the IP header is an IP extension header for IPv6; a Transmission Control Protocol (TCP) header; a Secure Socket Layer (SSL) header; a Transport Layer Security (TLS) record header; a shim header between an Internet Protocol (IP) header and a Transmission Control Protocol/User Datagram Protocol (TCP/UDP) header; and/or a Hypertext Transfer Protocol (HTTP) header [Catrein p. 9, ¶ 3: content provider adds an identifier to the header of at least one data packet of a data packet sequence which has to be sent to a mobile subscriber according to a quality of service agreement; p. 4, ¶ 3: IP data packet comprises additional TCP or UDP header and could also comprises Hypertext Transfer Protocol (HTTP) data or Extensible Markup Language (XML) information (i.e. identifier would be added to one of these exemplary headers)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 8, Ludwig teaches an application server [Ludwig ¶ 0033, Fig. 3: Application Function (AF) 50 implemented by a third-party application server], comprising: 
a communication circuit adapted to communicate with a communication network; and a processing circuit coupled to the communication circuit [Ludwig ¶ 0010: application server comprises an interface for communication with a node of a communication network and a processor], the processing circuit configured to: 
obtain a network access token linked to a device and linked to an application service [Ludwig ¶ 0040, Fig. 3: PCRF 30 sends a response 304 to the AF 50, wherein the response 304 includes the user identity token (i.e. network access token) as determined at step 303 (see also ¶¶ 0038-0039: user identity token related to IP address of UE (i.e. linked to device) and a service corresponding to the session (i.e. linked to application service)].
However, Ludwig does not explicitly disclose create a downlink data packet destined for the device; map the downlink data packet to the network access token; include the network access token in the downlink data packet; and send the downlink data packet including the network access token to the device via a gateway device.
However, Catrein teaches create a downlink data packet destined for the device; map the downlink data packet to the network access token; include the network access token in the downlink data packet [Catrein p. 14, ¶ 1, Fig. 5: CP-Server 505 adds an identifier to at least one data packet of a data packet (here, inclusion of an identifier in a data packet is analogous to mapping said identifier to a packet)]; and 
send the downlink data packet including the network access token to the device via a gateway device [Catrein p. 14, ¶ 1: sequence in a first step 506 the data packet sequence is transferred to the GGSN 504 which transmits packet to SGSN node 502 which transmits packet to MS 501].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a user identity token linking a user equipment with an application service as taught by Ludwig with the method of including a identifier in a downlink packet transmitted from a content provider server to a user device as taught by Catrein.  The motivation to do so would be to allow the operator of a communication network to enable service differentiation and to control the performance experienced by the packet traffic of a certain service and subscriber group [Catrein p. 1, ¶ 2].
However, Ludwig in view of Catrein does not explicitly disclose send the downlink data packet via a gateway device in user-plane traffic.
However, in a similar field of endeavor, Yang teaches send the downlink data packet via a gateway device in user-plane traffic [Yang ¶ 0044: application server may send downlink payload data on the user plane to the PGW].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a user identity token linking a user equipment with an application service as taught by Ludwig with the method of transmitting data packets from an application server to a gateway in user-plane traffic.  The motivation to do so would be to allow for the differentiation of control transmissions and data transmissions in a communication system.
Regarding claim 12, Ludwig in view of Catrein in view of Yang teaches the application server of claim 10, wherein the network access token is further linked to the application server [Ludwig ¶ 0038: user identity token is provided in response to a request from application function/application server (i.e. access token can be interpreted as linked to a specific request by an application server)].
Regarding claim 13, Ludwig in view of Catrein in view of Yang teaches the application server of claim 12, wherein the application service is hosted on the application server [Ludwig ¶ 0033, Fig. 3: Application Function (AF) 50 implemented by a third-party application server].
Regarding claim 14, Ludwig teaches a non-transitory machine-readable storage medium having one or more instructions stored thereon [Ludwig ¶ 0056: a computer program product may be provided for implementing functionalities of the node, e.g., in the form of a medium storing the program code to be stored in the memory 160], which when executed by at least one processor [Ludwig ¶ 0010: application server comprises an interface for communication with a node of a communication network and a processor] causes the at least one processor to: obtain, at the application server, a network access token linked to a device and linked to an application service [Ludwig ¶ 0040, Fig. 3: PCRF 30 sends a response 304 to the AF 50, wherein the response 304 includes the user identity token (i.e. network access token) as determined at step 303 (see also ¶¶ 0038-0039: user identity token related to IP address of UE (i.e. linked to device) and a service corresponding to the session (i.e. linked to application service)].
However, Ludwig does not explicitly disclose create a downlink data packet destined for the device; map the downlink data packet to the network access token; include the network access token in the downlink data packet; and send the downlink data packet including the network access token to the device via a gateway device.
However, in a similar field of endeavor, Catrein teaches create a downlink data packet destined for the device; map the downlink data packet to the network access token; include the network access token in the downlink data packet [Catrein p. 14, ¶ 1, Fig. 5: CP-Server 505 adds an identifier to at least one data packet of a data packet (here, inclusion of an identifier in a data packet is analogous to mapping said identifier to a packet)]; and 
send the downlink data packet including the network access token to the device via a gateway device in user-plane traffic [Catrein p. 14, ¶ 1: sequence in a first step 506 the data packet sequence is transferred to the GGSN 504 which transmits packet to SGSN node 502 which transmits packet to MS 501].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a user identity token linking a user equipment with an application service as taught by Ludwig with the method of including a identifier in a downlink packet transmitted from a content provider server to a user device as taught by Catrein.  The motivation to do so would be to allow the operator of a communication network to enable service differentiation and to control the performance experienced by the packet traffic of a certain service and subscriber group [Catrein p. 1, ¶ 2].
However, Ludwig in view of Catrein does not explicitly disclose send the downlink data packet via a gateway device in user-plane traffic.
However, in a similar field of endeavor, Yang teaches send the downlink data packet via a gateway device in user-plane traffic [Yang ¶ 0044: application server may send downlink payload data on the user plane to the PGW].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a user identity token linking a user equipment with an application service as taught by Ludwig with the method of transmitting data packets from an application server to a gateway in user-plane traffic.  The motivation to do so would be to allow for the differentiation of control transmissions and data transmissions in a communication system.
Regarding claim 18, Ludwig in view of Catrein in view of Yang teaches the non-transitory machine-readable storage medium of claim 14, wherein the network access token is further linked to the application server [Ludwig ¶ 0038: user identity token is provided in response to a request from application function/application server (i.e. access token can be interpreted as linked to a specific request by an application server)].
Regarding claim 19, Ludwig in view of Catrein in view of Yang teaches the non-transitory machine-readable storage medium of claim 18, wherein the application service is hosted on the application server [Ludwig ¶ 0033, Fig. 3: Application Function (AF) 50 implemented by a third-party application server].

Allowable Subject Matter
Claims 2-4, 9-11, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474